C. WILLIAM BRADLEY, Judge Pro Tem.
This is an action for damages resulting from an alleged transfusion of defective and dangerous blood. Defendants Methodist Hospital and its insurer, Continental Insurance Company, raised an exception of no cause and/or right of action grounded on the doctrine of charitable immunity.
The district court maintained the exceptions as to the Methodist Hospital and dismissed it from the suit. From that judgment, plaintiffs have appealed. We affirm.
No written reasons were assigned by the trial court, but it must be presumed the decision rested on the doctrine of charitable immunity, and in this Court appellant advanced only the argument that the doctrine should not be retained in the jurisprudence of Louisiana.
In Grant v. Touro, 254 La. 204, 223 So. 2d 148 (1969), the Supreme Court of Louisiana said:
“While the doctrine'of charitable immunity has been subjected to criticism in decisions of some states and also by legal text writers, we are not disposed at this time to alter the jurisprudence of our appellate courts on this subject, particularly in view of the fact that the doctrine, as approved by the appellate courts, is of a most restricted nature . we are of the opinion that, if any change is to be effected in the law, it should be made by the legislature and not the judicial department.”
We must abide by this pronouncement.
The judgment is affirmed. Costs of this appeal to be borne by plaintiffs-appellants.
Affirmed.